Gardner, J.
On October 18, 1949, the grand jury of Appling County indicted the defendant, Dr. M. L. Odum, and one George Sharpe, with having on July 22, 1949, committed a felony in that in said county they then and there unlawfully, and with force and arms, did distill, manufacture and make distilled spirits, alcohol, mixed liquors and beverages, a part of which is a product of distillation, contrary to and in a manner not permitted by Chapter 58-10 of the Code (Ann. Supp.) of Georgia, in that the said accused did not have a license, authorizing them to operate a distillery and without having and without paying the license fee as required by § 58-1024 of the Code (Ann. Supp.) of Georgia, contrary to the laws of said State, the good order, peace and dignity thereof. Dr. M. L. Odum was tried separately and a verdict was returned finding him guilty as charged. He moved for a new trial, which was denied, and he excepts. Held: Appling County has not voted to authorize the manufacture, sale and distribution of alcoholic liquor, as provided under the act of 1938 (Ga. L. Ex. Sess., 1937-38, p. 103 et seq.), and it is hence a “dry” county. This being so, the ruling of this court in the case of Shuman v. State, ante, 130, to the effect that “A person cannot be legally licensed by the State to manufacture alcoholic liquors in a ‘dry’ county, and hence one found operating an illicit liquor still in a ‘dry’ county cannot be convicted of operating a distillery for manufacturing liquor without a license in violation of Code (Ann. Supp.) § 58-1024,” is controlling here and the verdict that the defendant, Dr. M. L. Odum, was guilty as charged in said indictment was illegal and contrary to law and the court erred in overruling his motion for new trial.

Judgment reversed.


MacIntyre, P.J., and Townsend, J., concur.